Case: 13-11044   Date Filed: 01/31/2014   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11044
                        Non-Argument Calendar
                      ________________________

                       Agency No. A072-453-654


WEN BIN ZENG,

                                                                     Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                            (January 31, 2014)

Before PRYOR, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-11044       Date Filed: 01/31/2014       Page: 2 of 4


       Wen Bin Zeng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (BIA) denial of her motion to reopen her removal

proceedings based on changed country conditions. Specifically, Zeng sought to

reopen her removal proceedings on the basis that, beginning in 2011, Chinese

officials increased their persecution of members of unregistered churches in

Liaoning Province. On appeal, Zeng argues the BIA’s conclusion that she failed to

demonstrate materially changed country conditions was arbitrary and that the BIA

failed to consider much of the evidence she submitted in support of her motion to

reopen. After review of the record and consideration of the parties’ briefs, we

deny the petition. 1

       The BIA’s conclusion that Zeng failed to establish changed country

conditions in China was not arbitrary or capricious. The 2002 and 2003 Country

Reports, the 2004 International Religious Freedom Report, and the 1998 Asylum

Profile indicated that prior to and during 2004, the Chinese government subjected

unregistered churches and their members to threats, repression, harassment,

detention, and, at times, physical abuse. Nothing in the record supports Zeng’s

assertion that, because these reports did not explicitly discuss the treatment of

members of unregistered churches in Liaoning Province, no persecution of


       1
        We review the denial of a motion to reopen for abuse of discretion. Jiang v. U.S. Att’y
Gen., 568 F.3d 1252, 1256 (11th Cir. 2009). “Our review is limited to determining whether the
BIA exercised its discretion in an arbitrary or capricious manner.” Id.
                                                  2
              Case: 13-11044     Date Filed: 01/31/2014   Page: 3 of 4


members of unregistered churches occurred in that province at the time of her 2004

hearing.

      The evidence Zeng submitted in support of her motion to reopen, moreover,

did not establish that the Chinese government’s treatment of unregistered churches

and their members materially changed between 2004 and 2011. See Zhang v. U.S.

Att’y Gen., 572 F.3d 1316, 1319 (11th Cir. 2009) (explaining that to obtain

reopening of her removal proceedings, an alien must demonstrate changed country

conditions with evidence that is material and was not available and that would not

have been discovered or presented at the previous proceeding). In light of China’s

longstanding restrictions on religion and sustained practice of harassing and

detaining unregistered religious groups, the fact that Chinese officials in 2011

conducted at least one raid on a house church in Liaoning Province does not

demonstrate that conditions for members of unregistered churches materially

changed in that locale.

      The BIA also adequately considered all of the evidence Zeng submitted in

support of her motion. In its decision, the BIA listed the evidence Zeng submitted

and explained that it viewed those documents in conjunction with the record

evidence at the time of Zeng’s 2004 hearing. Based on those documents, the BIA

concluded that the Chinese government continues to restrict religious groups and to

repress unregistered churches and their members. Finally, the BIA’s decision to

                                          3
                Case: 13-11044        Date Filed: 01/31/2014       Page: 4 of 4


afford reduced weight to the letters from Zeng’s in-laws and friends was not

arbitrary or capricious. The letters describe two raids on church gatherings and

bible studies, but, as the BIA noted, none of the letters provide the locations of

those gatherings. As such, the letters were of minimal probative value.

       Zeng failed to establish materially changed country conditions with respect

to the treatment of unregistered churches and their members, and her motion to

reopen was therefore untimely. See Jiang v. U.S. Att’y Gen., 568 F.3d 1252,

1256-57 (11th Cir. 2009); 8 C.F.R. § 1003.2(c)(2)(ii). Accordingly, the BIA did

not abuse its discretion in declining to reopen her removal proceedings.2

       PETITION DENIED.




       2
         Because we conclude Zeng failed to establish changed country conditions, it is
unnecessary for us to consider the BIA’s alternative holding that Zeng failed to establish a prima
facie case for relief.
                                                4